     Case 2:19-cv-01499-KJM-DMC Document 59 Filed 07/17/20 Page 1 of 4

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendant Lotersztain

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                        SACRAMENTO DIVISION
11

12
     LAWRENCE E. GOMES,                                    No. 2:19-cv-01499 KJM-DMC
13
                                               Plaintiff, STIPULATION AND ORDER TO
14                                                        MODIFY SCHEDULING ORDER TO
                     v.                                   EXTEND DEADLINES BY SIX MONTHS
15

16   DAVID M. MATHIS, et al.,                              Action Filed: September 22, 2017
17                                         Defendants.
18

19         Under Federal Rule of Civil Procedure 16(b)(4) and Local Rule 143, Plaintiff pro se,

20   Lawrence Gomes, and Defendant Lotersztain stipulate to a six-month extension of all deadlines

21   set out in the December 16, 2019 Scheduling Order. (ECF No. 53.) An extension is needed

22   because the parties require more time to complete discovery in light of the continuing COVID-19

23   pandemic and Plaintiff relocating out of state.

24         When an act must be done within a specified time, the court may, for good cause, extend

25   the time with or without motion or notice if the court acts, or if a request is made, before the

26   original time expires. Fed. R. Civ. P. 6(b)(1)(A). A scheduling order may be modified only upon

27   a showing of good cause and by leave of Court. Id. 16(b)(4); see, e.g., Johnson v. Mammoth

28   Recreations, Inc., 975 F.2d 604, 609 (describing the factors a court should consider in ruling on
                                                     1
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
     Case 2:19-cv-01499-KJM-DMC Document 59 Filed 07/17/20 Page 2 of 4

 1   such a motion). In considering whether a party moving for a schedule modification has good

 2   cause, the Court primarily focuses on the diligence of the party seeking the modification.

 3   Johnson, 975 F.2d at 609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983

 4   amendment). “The district court may modify the pretrial schedule ‘if it cannot reasonably be met

 5   despite the diligence of the party seeking the amendment.’” Id. (quoting Fed. R. Civ. P. 16

 6   advisory committee notes of 1983 amendment).

 7         On December 16, 2019, the Court issued a Scheduling Order requiring the parties to meet

 8   the following deadlines:

 9                Exchange initial disclosures by December 20, 2019

10                Complete non-expert discovery by May 1, 2020

11                Disclose expert witnesses by June 1, 2020

12                Complete expert discovery by July 31, 2020

13                File dispositive motions by September 25, 2020

14         Good cause exists to modify the Scheduling Order. Since the Court issued the Scheduling

15   Order, the parties have exchanged substantial documents and information with their initial

16   disclosures and other discovery. On March 19, 2020, California Governor Newsom issued

17   Executive Order No. N-33-20, requiring California residents to stay at home, with certain limited

18   exceptions, due to the coronavirus pandemic. Since that time, the movement restrictions have

19   been reduced, but not completely lifted. California and Arizona, where Plaintiff now resides, are

20   currently experiencing a surge in coronavirus cases, such that public and health officials are
21   recommending limited movement to reduce the risk of exposure. In addition, Plaintiff has several

22   risk factors (age and medical condition) that require that he shelter in during the pandemic.

23         Due to the uncertainty concerning how long this national crisis would last and believing

24   that the movement restrictions would be lifted by summer, Defendant moved to extend the

25   scheduling deadlines by three months on April 30, 2020. (See ECF No. 55.) Plaintiff did not

26   oppose the motion and requested a similar extension. (See ECF No. 56.) Not having received a
27   ruling from the Court and realizing that a three-month extension would not be sufficient, defense

28   counsel contacted the Court on July 9, 2020, inquiring about the status of the motion and
                                                     2
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
     Case 2:19-cv-01499-KJM-DMC Document 59 Filed 07/17/20 Page 3 of 4

 1   informing the Court that additional time was needed in light of the continuing pandemic. The

 2   Court advised defense counsel to withdraw the pending motion and submit a new motion seeking

 3   a longer extension of the scheduling deadlines. Defense counsel contacted Plaintiff by telephone

 4   on the same day, and Plaintiff agreed that more than three months was needed to complete

 5   discovery, especially since he had moved to Arizona where the coronavirus cases are

 6   skyrocketing.

 7         The parties therefore agree and request that the Court modify the Scheduling Order as

 8   follows:

 9                Complete non-expert discovery by November 2, 2020

10                Disclose expert witnesses by December 1, 2020

11                Complete expert discovery by February 1, 2021

12                File dispositive motions by March 26, 2021

13         IT IS SO STIPULATED.

14
     Dated: July 13, 2020                                     Respectfully submitted,
15
                                                              XAVIER BECERRA
16                                                            Attorney General of California
                                                              PETER A. MESHOT
17                                                            Supervising Deputy Attorney General
18
                                                              /s/ Diana Esquivel
19
                                                              DIANA ESQUIVEL
20                                                            Deputy Attorney General
                                                              Attorneys for Defendant Lotersztain
21

22
     Dated: July 13, 2020                                     /s/ Larry Gomes (as authorized 7/13/20)
23
                                                              LAWRENCE E. GOMES
24                                                            Plaintiff pro se
25
     LA2019501633
26   34225119.docx

27

28
                                                         3
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
     Case 2:19-cv-01499-KJM-DMC Document 59 Filed 07/17/20 Page 4 of 4

 1                                                   ORDER

 2         Good cause appearing, the parties’ stipulated request to modify the December 16 2019

 3   Scheduling Order is GRANTED. The scheduling deadlines are extended as follows:

 4                Complete non-expert discovery by November 2, 2020

 5                Disclose expert witnesses by December 1, 2020

 6                Complete expert discovery by February 1, 2021

 7                File dispositive motions by March 26, 2021

 8         In all other respects, the December 16, 2019 Scheduling Order (ECF No. 53) remains in full

 9   force and effect. Plaintiff’s separate motion for modification of the Scheduling Order (ECF No.

10   56) is denied as unnecessary.

11         IT IS SO ORDERED.

12
           Dated: July 17, 2020
13                                                           ____________________________________
14                                                           DENNIS M. COTA
                                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
     Stipulation and Proposed Order to Modify the Scheduling Order (2:19-cv-1499 KJM- DMC)
